Citation Nr: 0632892	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for skin rash, to 
include on the basis of herbicide exposure.

3.  Entitlement to an initial rating in excess of 10 percent 
for postoperative traumatic arthritis, left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In June 2006, the veteran testified at a Travel 
Board hearing at the RO.  


FINDINGS OF FACT

1.  The veteran's bilateral knee disorder, currently 
diagnosed as degenerative joint disease, both knees, began 
many years after service and was not caused by any incident 
of service.

2.  There is no evidence of a chronic skin disorder in 
service or continuous post-service symptoms of skin 
complaints shown in service, no diagnosis of a skin disorder 
associated with herbicide exposure, and no competent evidence 
of a nexus between the veteran's current skin disorders and 
his period of active service from May 1966 to April 1969.

3.  Throughout the rating period on appeal, the veteran's 
left ankle disability has been manifested by complaints of 
pain and productive of no more than moderate limitation of 
motion.




CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A skin disorder was not incurred in or aggravated by 
service and may not be presumed to be so incurred.  
38 U.S.C.A. § 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected postoperative traumatic 
arthritis, left ankle, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5030, 5010-5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309.

Service medical records are silent with respect to findings 
of or treatment for disorders of the knees or skin, providing 
evidence against these claims.  

The first postservice evidence of knee complaints or findings 
is an August 1976 VA treatment record which notes that the 
veteran complained of a one and one half year history of left 
knee pain.  Thus, according to the veteran's own complaints 
at that time, his initial knee impairment began approximately 
five years after service, providing important evidence 
against this claim.  His left knee symptoms were diagnosed as 
left knee chondromalacia patella in October 1976 and 
osteoarthritis in October 1997.  

The first post service treatment for the right knee is not 
shown until approximately thirty-two years after service when 
a May 2001 private treatment report notes that the veteran 
has some arthritis in both knees.  Degenerative arthritic 
changes with marginal hypertrophic spurring and some erosion 
with joint narrowing of both knees is noted upon VA X-ray 
examination in November 2002.  

With respect to the veteran's skin claim, the initial 
postservice evidence of skin impairment is not until May 
2001, thirty two years after service, when a private 
treatment report notes that the veteran had "some dry 
mycotic plantar surface of the foot and some thickened 
greater toenails."  The April 2003 report of VA examination 
reflects that the veteran reported a history of recurring 
rash on the hands, feet, and arms since being in Vietnam.  
The diagnoses included fungal infection of the toenails, 
bilaterally, chronic, and recurring skin rash on extremities, 
cause undetermined, possibly due to spread of chronic fungus 
of the toes to his adjacent extremities. 

The veteran's service and postservice medical records, which 
reflect an absence of treatment for impairment of the knees 
or skin until years after service, provide negative evidence 
against the veteran's claims for service connection.  

During his June 2006 Travel Board hearing, the veteran 
testified that he injured his knees as a result of having to 
walk in swamps during his period of active duty service in 
the Republic of Vietnam.  The veteran recalled that he sought 
treatment for his knee complaints during his Vietnam service.  
This inservice treatment for the veteran's knee complaints is 
not confirmed by his service medical records.  With respect 
to his skin rash claim, the veteran testified that he 
developed skin impairment as a result of being in the water 
all the time while serving in Vietnam.  

The Board finds that although the veteran is currently 
diagnosed with bilateral degenerative joint disease of the 
knees and recurring skin rash on his extremities, a review of 
the service and post-service evidence of record does not 
support a finding of an etiological relationship between 
these disorders and the veteran's military service.  In fact, 
the United States Court of Appeals for the Federal Circuit 
has determined that a lapse of time, such as in this case 
where a left knee disorder was first shown approximately five 
years after service and a right knee disorder and skin 
impairment were shown approximately thirty-two years after 
service, is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Therefore, service connection may not be 
established based on chronicity in service or post-service 
continuity of symptomatology for disorder seen in service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97.  The Board must find that the service and post-service 
record, as a whole, indicating knee and skin disorders which 
began many years after service, provides evidence against the 
veteran's claim.

In this regard, it is noted that an August 2005 statement 
from the veteran's private physician notes that he 
participated in Vietnam and was required to spend long 
periods of time in the swamps while carrying heavy equipment 
(the veteran's recollection of these events in service is not 
in dispute).  This statement also includes the opinion that 
it is more likely than not that the veteran's bilateral knee 
chondromalacia is the result of injuries sustained during his 
military service.  However, inasmuch as the private 
physician's history is essentially a bare transcription of 
lay history provided by the veteran, his opinion is not 
competent medical evidence that the veteran's bilateral knee 
chondromalacia is related to his period of active duty 
service.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Simply stated, the service and, most importantly, post-
service medical record provide extensive evidence against the 
finding of the private physician.

With respect to the veteran's contention that his skin 
disorder is the result of herbicide exposure during his 
active duty service in the Republic of Vietnam, it is noted 
that the veteran is not diagnosed as having any disease 
associated with herbicide exposure for purposes of 
presumptive service connection.  38 U.S.C.A. § 1116(a)(1) and 
(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran's personal, lay opinion that his knee and skin 
complaints are related to service is not competent medical 
evidence which is required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Based on the above, the Board finds that the preponderance of 
the evidence is against service connection for a bilateral 
knee or skin disorder.  38 U.S.C.A. § 5107(b).  The appeals 
are denied.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
left ankle post traumatic arthritis is to be considered 
during the entire period from the initial assignment of the 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e. 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  The Board will thus consider 
entitlement to "staged ratings" with respect to the 
veteran's left ankle claim.  

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under  38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45.

The veteran is currently rated as 10 percent disabling under 
38 C.F.R. § 4,71a, Diagnostic Codes 5010-5271.  See 38 C.F.R. 
§ 4.27 [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  For the purpose of rating disabilities due to 
arthritis, the ankle is considered a major joint.  38 C.F.R. 
§ 4.45. 

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limited motion of the ankle and a 
maximum 20 percent evaluation is assignable for marked 
limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.

For the purposes of this decision, normal ankle motion is 0 
degrees to 20 degrees dorsiflexion and 0 degrees to 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

Upon VA joints examination in April 2003, the veteran's left 
ankle was productive of 20 degrees of dorsiflexion and 30 
degrees of plantar flexion.  The impression was traumatic 
arthritis of the left ankle with status postoperative repair 
in 1966 with continued ankle pain, moderate disability, 
slight progression.  

Upon VA examination in June 2005, the veteran had greater 
range of motion in his left ankle as compared to his right 
ankle.  Specifically, the right ankle was productive of 20 
degrees of dorsiflexion and 30 degrees of plantar flexion and 
the left ankle was productive of 30 degrees of dorsiflexion 
and 50 degrees of plantar flexion.  The examiner noted that 
there was no pain in performing these motions.  In an 
addendum to this examination report, the examiner noted that 
he was unable to give degrees of additional functional 
limitation due to pain; however, he concluded that pain is 
the main impact on the veteran.  

Overall, the Board finds this report provides evidence 
against this claim, indicating a disorder that does not meet 
the requirements of a higher evaluation, even with 
consideration of pain.

During his June 2006 Travel Board hearing, the veteran 
testified that his left ankle disorder is productive of pain 
and muscle cramps.  He also reported that he is unable to 
stand on his left ankle for more than 10 to 15 minutes and 
that, after this time, his left ankle begins to swell and he 
feels numbness, tingling, and burning.  He reported that he 
feels that an increased rating for his left ankle is 
warranted on the basis of pain and loss of motion.

Viewing these examination results as well as the veteran's 
hearing testimony, the Board finds that the limitation of 
motion of the left ankle is best described as moderate when 
compared to normal ranges of motion.  There is admittedly 
some deviation in the reported ranges of motion.  However, 
the general picture demonstrated on examination is that 
dorsiflexion and plantar flexion are limited to no more than 
the middle ranges of normal.  The post-service medical 
record, beyond the VA examination, provides evidence against 
the veteran's claim.

Based on the foregoing, the Board finds that the evidence of 
record does not reflect an overall disability picture for the 
left ankle showing marked limitation of motion warranting a 
20 percent rating under Diagnostic Code 5271 at any time 
during the appeal period.  38 C.F.R. § 4.7, Fenderson.  

The Board also notes that as there is no ankylosis of the 
ankle, malunion of the os calcis or astragalus, or 
astragalectomy; thus, a higher rating is also not available 
under any of the other diagnostic codes applicable to ankle 
disorders.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273, and 5274.  This rating takes into consideration 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra.  A higher 
rating is not warranted, as the veteran does not meet the 
required criteria, even considering those provisions.

The Board notes that under Esteban v. Brown, a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is large, unstable, or painful.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The medical evidence of 
record documents a left ankle scar; however, there is no 
evidence to suggest there is any impairment associated with 
this scar.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has also 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his left ankle disorder 
increase in severity in the future; however, based on the 
evidence currently of record, an increased rating is not 
warranted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in March 2003 and 
provided to the veteran prior to the July 2003 rating 
decision, the RO provided the veteran timely notice of the 
evidence needed to substantiate his claims, explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining, what information or evidence the veteran was 
responsible for providing, and essentially asked the veteran 
to provide all relevant evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Furthermore, the Board emphasizes that the veteran has not 
made any showing or allegation of any defect in the provision 
of notice that resulted in some prejudice toward him.  
Accordingly, upon examining the various predecisional 
communications, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, from the date of receipt of the veteran's claims, 
in January 2003, to the present, the veteran has been 
provided with detailed information on numerous occasions 
advising him of the criteria necessary to substantiate his 
claims and the reasons his claims were denied.  Specifically, 
in addition to the letter provided in March 2003, the veteran 
was also provided with a statement of the case in February 
2004 and, in April 2004, he was provided with another letter 
which advised him of what was needed to substantiate his 
claims, his responsibilities, and the actions VA would take 
on his behalf.  Thereafter, his claims were readjudicated in 
supplemental statements of the case, dated in July 2005, 
September 2005, and March 2006, which, once again, detailed 
the requirements for substantiating the veteran's claims.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, as noted above, the veteran has been 
provided with notice of what type of information and evidence 
was needed to substantiate his claims on numerous occasions.  
However, he did not receive notice of what type of 
information and evidence was needed to establish an effective 
date or increased rating for any award based on his claims 
prior to the July 2003 rating decision.  Thereafter, by way 
of the March 2006 Supplemental Statement of the Case as well 
as a March 2006 letter, the veteran was generally provided 
with notice of what type of information and evidence was 
needed to substantiate his claims and specifically advised of 
what type of information and evidence was needed to 
substantiate any claims for an increased rating as well as 
the requirements for establishing an effective date.  
However, inasmuch as he was notified with respect to the 
requirements to substantiate his increased rating claim by 
the April 2004 letter, service connection for his knee and 
skin claims has been denied, and he has not made any showing 
or allegation of any defect in the provision of notice that 
resulted in some prejudice toward him, any error is found to 
be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records; he has 
been afforded VA examinations in connection with his claims; 
he was afforded a hearing before the undersigned Veterans Law 
Judge; and he has submitted lay evidence in the form of his 
written communications.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

In this regard, it is noted that, during his June 2006 Travel 
Board hearing, the veteran indicated that he wished to 
provide a statement from his private physician in support of 
his knee claim which is based on a review of his medical 
history, including his service medical records.  As of this 
date, no such medical statement has bee provided.  In 
addition, the veteran recalled that he sought treatment for 
skin complaints in 1970 from a private dermatologist, 
however, due to the passage of time, he did not believe that 
such treatment records are available.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim.  However, the Board finds 
that the evidence, which reveals that the veteran did not 
have this disability during service and does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide significant evidence against this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  It is the finding of the Board that 
the medical report of August 1976 and the post-service 
treatment records outweighs any current medical opinion that 
the Board or veteran could obtain.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

Accordingly, in this case, the RO has made all reasonable 
efforts to assist the veteran in the development of his 
claims.  While additional attempts to obtain information can 
always be undertaken, in light of the record, the Board finds 
that such an additional attempt, in light of the extensive 
efforts already performed in this case, can not be justified.  
The record, as a whole, is found to undermine the veteran's 
many claims.  Thus, there being no other indication or 
allegation that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to an increase in a 10 percent initial rating for 
postoperative traumatic arthritis, left ankle, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


